Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 51-56, 73, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0092809 to Drzal (“Drzal”).  As Applicant correctly argues in the response filed June 2, 2021, Drzal does not disclose any of the method claims currently pending.  However, to the extent that the device claims 51-56, 73, and 74, incorporate those method claims, they do so as product-by-process limitations for which “determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). 
Regarding claims 51, 53, 55, and 73, Drzal discloses a substrate comprising a close-packed monolayer of carbon nanoparticles deposited on the surface of the substrate, where the substrate is incorporated in an electronic device, such as a lithium ion battery or supercapacitor.  The method of making the monolayer-coated substrate disclosed in Drzal differs from that recited in claims 18, 49, 50, and 57.  Nonetheless, those claims are described as methods of arriving at a monolayer of close-packed nanoparticles on a substrate, which is the same product that is disclosed in Drzal.  Thus, because the patentability of product-by-process claims are deterimined by the product, not the process of making the product, and because the product in Drzal is the product disclosed as being made in claims 18, 49, 50, and 57, the devices of Drzal that include those substrate products render claims 51, 53, 55, and 73 unpatentable. 
Further regarding claims 52, 54, 56, and 74, as noted above, the devices of Drzal include batteries and supercapacitors, thus rendering those claims also unpatentable.
Allowable Subject Matter
Claims 18, 20, 21, 23, 31, 34-39, 41, 43, 44, 46-50, and 57-72 are allowed.  Applicant’s arguments filed 6/02/2021 are persuasive.
Response to Arguments
Applicant's arguments filed 6/2/2021 with respect to the device claims 51-56, 73, and 74 have been fully considered but they are not persuasive.  Applicant’s arguments fail to appreciate the manner in which patentability of product-by-process claims is determined.  Applicant highlights differences in the methods of the claims compared to Drzal, but never establishes why the methods don’t lead to the same product recited in Applicant’s claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727